Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Presche EP 1,108,656. Presche discloses: A break-open single-dose package (1 is a single dose adhesive package as disclosed in the first two paragraphs of the English description), comprising:
a panel (9, 2) defining one or more frangible regions (as is the sealing film at 19);
one or more sheets (18) coupled to the panel and defining at least two pockets (4’, 4’’)
therebetween for storing spreadable consumables, the one or more frangible regions adapted to form an opening through which the spreadable consumables can exit in response to folding of the panel (as shown in figure 3 and as is the removal of the sealing film disclosed in the English description in the paragraph discussing figure 3); and
an applicator positioned adjacent the one or more frangible regions for permitting a user to spread on a surface any spreadable consumables that exit the at least two pockets using the applicator without requiring the user’s hand(s) to contact the spreadable consumables (the outlet portion at 19 is an applicator which is actuated by 5’, 5’’), the applicator including a chamber (the free ends of spout 14’ and 14’’) having a perimeter wall (the edge portions of 2 and 9 shown at the end of the pointers for 2, 9 and 7 in figure 2) and a divider wall (the portion of 9 extending between the spouts 14’, 14’’ which divides the outlet spouts into two separate conduits or chambers as claimed, shown at the end of the pointer for 9 in figure 1), the perimeter wall and the divider wall defining at least two channels (14’, 14’’) in fluid communication with the one or more frangible regions (at 19) for receiving the spreadable consumables from the at least two pockets (4’, 4’’) in response to folding of the panel (as shown in figure 3), and the divider wall separating the at least two channels to prevent the spreadable consumables from the at least two pockets from mixing when passing through the at least two channels (the components are not mixed until after dispensing as disclosed in the first two paragraphs of the English description).
Regarding claim 2, elements 7, 8 form backings which apply pressure to pockets 4’, 4’’ as claimed.
Regarding claim 3, the outlet end applicator at 9, 10 and 19 is coextensive or a continuation of the panels 2, 3.
Regarding claims 5-7, Presche discloses cutouts 15’, 15’’ with the backing 8 varying in thickness at 5’, 5’’, 15’, 15’’ wherein 5’, 5’’ are ribs as claimed.
Regarding claim 11, Presche discloses grips 11, 12.
Regarding claim 13, Presche discloses a spreadable consumable as is the adhesive disclosed in the first two paragraphs of the English description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Presche EP 1,108,656 in view of Beguhn 4,236,652. Presche discloses: A break-open single-dose package 1 with a thermoplastic sealing film covering spout 14’, 14’’;
substantially as claimed but does not disclose the package to be made of ABS. However, Beguhn teaches another break-open single-dose package 10 having the backing made of an ABS layer with a thermoplastic elastomer polyethylene layer as taught on column 3, lines 38-53 for the purpose of providing a suitable material with which to manufacture the package. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the package of Presche with ABS and a thermoplastic as, for example, taught by Beguhn in order to provide a suitable material with which to manufacture the package.
Allowable Subject Matter
Claims 4, 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bramlage, Boltri et al., and Stede teach other related break-open single-dose packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754